DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
	Applicants’ amendment and remarks of 3 November 2021 are entered.
	The Terminal Disclaimer filed 3 November 2021 has been entered.
	Claims 1-14 are pending. Claims 12-14 are withdrawn. Claims 1-11 are being examined on the merits.
	The Election/Restriction requirement of 4 March 2019 remains in effect.
	The rejection of claims 1-11 for nonstatutory double patenting over the ‘924 patent is withdrawn in light of the TD filed 3 November 2021.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The indefinite language is “an alpha-MSH analogue”. The language is indefinite because it is not possible to ascertain the metes and bounds of what analogs do or do not read upon the claim. A definition is provided in the specification on p.8-9, which indicates that it is “a derivative of alpha-MSH which exhibits agonist activity for the melanocortin-1 receptor (MC1R), the receptor to which alpha-MSH binds to initiate the production of melanin within a melanocyte”. This is a definition based on functional terms rather than offering any concrete structural alterations to alpha-MSH to allow one of ordinary skill in the art to understand the metes and bounds of the claim. The language on p.8-9 further indicates that derivatives can include deletions of one or more residues at the N-terminus, C-terminus, or both; replacement of residues; or cyclic forms, but these are not indicated as strict definitions of “analogs”. A variety of references are cited on p.9 lines 5-15, but these do not serve as a strict definition of the term “analog” but only offer exemplary structure. As a result, the skilled artisan is not able to accurately define what derivatives are or are not alpha-MSH analogs based on structure alone, and require both structure and functional characterization. The claims as a result do not have a scope that can be ascertained by one of ordinary skill in the art.
The Examiner suggests that incorporation of claim 9 into claim 1 would overcome the rejection.

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Barnetson et al. J. Invest. Dermatol. 126:1869-1878 as cited previously, indicates that the synthetic melanotropin [Nle4-D-Phe7]-α-MSH delivered by subcutaneous injection darkens skins in subjects and can protect against UV irradiation. The Barnetson art also indicates that the α-MSH analog can provide tanning in human subjects, but data was limited to patients with Fitzpatrick scale III-IV skin, i.e. those who already tan in response to UV exposure. The Barnetson art is silent on the use of an α-MSH analog in treatment of vitiligo. 
As cited previously, Graham et al. Annals NY Acad Sci 885:470-473 indicates that expression of α-MSH is reduced in vitiligo, and in particular demonstrates low levels in lesional skin. However, the Graham art also indicates a distinct lack of melanocytes in lesional skin, and since the production of melanin via α-MSH analog administration as in Barnetson requires melanocytes to be present, the Examiner has previously agreed that there is no reasonable expectation from Graham that administration of an α-MSH analog in skin lacking melanocytes would serve to treat vitiligo. 
No other prior art teaches or reasonably suggests that the various α-MSH analogs as claimed could serve as a therapeutic for treatment of lesional skin in vitiligo with a reasonable expectation of success.
	Therefore, the claimed invention is novel and unobvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.